350 S.W.3d 860 (2011)
Anthony DiSALVO, Jr., Respondent,
v.
Phyllis Rallo SKINNER, Appellant.
No. ED 95999.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
*861 Thomas H. Nations, St. Louis, MO, for Appellant.
Steven W. Koslovsky, Maryland Heights, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Phyllis Rallo Skinner[1] ("Phyllis") appeals from the judgment of the trial court ordering the disposition of certain assets of Katherine Rallo's ("Katherine") estate. Phyllis contends the trial court erred as a matter of law when it held: (1) Carlo DiSalvo ("Carlo") did not violate his fiduciary duty to Katherine when he failed to reveal the existence of the 1993 trust and to transfer the corpus of the 1993 trust to the 1999 trust, and (2) the Georgia freeze order did not prohibit Carlo's transfer of his interest in the joint account to Anthony DiSalvo Jr. ("Anthony Jr.") because the transfer took place before the rights of ownership of the joint account had been determined.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Many of the parties have the same last names. Thus, we will call them by their first names. No disrespect is intended.